Martin, J. (dissenting).
The plaintiff in this replevin action seeks to recover possession of 400 bonds, valued at $400,000, which he claims are his property. On May 25, 1932, the writ of replevin, summons and complaint, and a bond for $800,000 furnished by the plaintiff were served by the sheriff of New York county on the defendant Guaranty Safe Deposit Company of New York. On the following day the sheriff served copies of the same papers and the undertaking on the defendant Edward F. McLaughlin.
Pursuant to the writ of replevin the sheriff seized the bonds described in the affidavit of the plaintiff, which were in a safe deposit box rented by the defendant Edward F. McLaughlin, in his own name, from the defendant Guaranty Safe Deposit Company. The action has since been discontinued against the safe deposit company because the bonds were found to be in the possession and control of the defendant Edward F. McLaughlin.
On May 31, 1932, the appellant Annie V. McLaughlin served a notice of claim, with affidavit, on the sheriff, alleging that the bonds seized and replevied were her property. On June 2, 1932, the plaintiff executed and delivered to the sheriff the bond required by section 1109 of the Civil Practice Act in the sum of $400,250, which bond was approved as to form and sufficiency by the sheriff. The bonds were thereupon delivered to the plaintiff.
On June 14, 1932, the plaintiff moved to bring in the third party claimant, the appellant herein, as a party defendant, which motion was granted on July fifteenth, the court stating: “ Motion to bring in a third party defendant is granted. The provisions of section 192 of the Civil Practice Act are broad enough to authorize this relief at any stage of the action, even upon motion of the plaintiff, a satisfactory reason for having failed to make the party a defendant at the commencement of the action having been given. (Gittleman v. Feltman, 191 N. Y. 205.) Nor is this power limited to actions in equity. Settle order.”
*5■ At the time the motion was made, Edward F. McLaughlin had not appeared or answered and no action had been brought by the appellant against the sheriff, the plaintiff or the surety on the undertaking given by the plaintiff.
The appellant contends that the order appealed from was improperly made; that it was not .justified on the moving papers; that it was not warranted by law or under the Civil Practice Act, and that it was an erroneous exercise of discretion and will most seriously prejudice her rights. The appellant further contends that she will be deprived of her right to maintain an action against the sheriff under sections 1108 and 1109 of the Civil Practice Act, and will be prevented from acquiring the bonds or the value thereof should she be successful in the action, if she is held as a party defendant. It is contended by appellant that the bond furnished by the plaintiff runs to the defendants who were such at the commencement of the action and not to any defendant brought in later, and, therefore, not to this appellant. To cover any claim made by claimant, an additional bond was filed by plaintiff in accordance with the Civil Practice Act.
The respondent contends that the court had the power to make the order bringing in the third party claimant as a defendant; that under subdivision 2 of section 193 of the Civil Practice Act (as amd. by Laws of 1923, chap. 250), in all actions, whether in equity or in law, a person not a party to the action who is or will be hable may be brought in as a defendant.
Under section 192 of the Civil Practice Act, new parties may be added or substituted, and parties misjoined may be dropped by order of the court at any stage of the action, as the ends of justice may require. Section 211 of the Civil Practice Act provides that all persons may be joined as defendants against whom the right to any relief is alleged to exist, whether jointly, severally or in the alternative, and judgment may be given against such one or more of the defendants as may be found to be hable, according to their respective liabihties.
This appellant was not made a party defendant when the action was instituted because neither the plaintiff nor his attorney knew of her claim.
The purpose of the amendment to the Civil Practice Act was to permit a party who claims title to property to be brought in so that the entire controversy may be disposed of in one action.
In Robinson v. Whitaker (205 App. Div. 286) this court said: “ As the present action is to recover a bond, the plaintiff is clearly entitled to bring in every party who it is alleged has made or may make a claim to it or have a hen upon it.”
*6In Gittleman v. Feltman (191 N. Y. 205) the court said: "The true test, doubtless; is as to whether the person could have been joined as a party at the commencement of the action, and whether the plaintiff has given a satisfactory excuse for his failure so to do.”
In Pracht v. Gunn (69 App. Div. 396) the court held that a third party might be made a party to a replevin action; that the remedy, however, was not exclusive and that the third party could also commence an action or any other proceeding to enforce any lawful rights.
- The power of the court to bring in a party in a replevin suit appears to be beyond question. The statutes on the subject leave no room for doubt. To hold that no such right exists is to ignore the statutes and the decisions which construe them.
Several of the decisions relied upon by the appellant were made before the amendment to the statute permitting a third party to be added in an action at law. The purpose of the amendment was to remedy the condition resulting from such decisions. In several of the decisions cited by the appellant the reason given for refusing to permit the bringing in of a third party was that rights had been lost including the right to reclaim the property. No such condition exists in this case.
It would be a great hardship if, under such circumstances, a claimant could not be made a party so that the claim could be passed upon by the court and disposed of in one action. The contention that the bond furnished by the plaintiff does not fully protect the claimant, if true, would not be sufficient to defeat a right which the plaintiff has to add a party to the action who claims the whole or a part of the bonds, the title to which is in dispute. The appellant Annie V. McLaughlin may enforce her claim against the sheriff for whose protection the bond is given.
The court properly ordered the third party claimant to be made a party defendant to the action.
The order should be affirmed.
Finch, P. J., concurs.
Order reversed, with twenty dollars costs and disbursements, and motion denied, with ten dollars costs.